This is an action to foreclose a mechanic's lien. The Lien Law (Cons. Laws, ch. 33), section 10, provided that "the notice of lien may be filed * * * within ninety days after the completion of the contract, * * * dating from the last item of work performed or materials furnished." The only question here presented is whether plaintiff performed any services under a contract for excavation preliminary to the erection of a building made between the defendants Smith as owner and Fitzgerald as contractor within ninety days prior to filing its notice of lien therefor. The contract with Fitzgerald was an oral contract which was sublet to plaintiff and substantially completed by it many more than ninety days prior to such filing. The plaintiff contends that the contract required it to put the sidewalk adjoining the premises in as good condition as the contractor found it and that the last item of work performed consisted in remedying, at the request of the owner, defects in the work which it agreed to do on the sidewalk. If this was work done in good faith under the contract, its notice was timely filed. (Kenney
v. Apgar, 93 N.Y. 539; Milliken Bros., Incorporated, v. Cityof New York, 201 N.Y. 65.) The time of the completion of the contract was a question of fact. The learned trial justice, after hearing all the evidence, said in his opinion that he found noevidence of any work performed on the sidewalk within the period *Page 103 
of ninety days before the lien was filed, and made a decision dismissing the complaint. No findings of fact were made and the judgment herein is a mere nonsuit both in form and intention. (Code Civ. Pro. § 1022; Deeley v. Heintz, 169 N.Y. 129, 135;Lindenthal v. Germania Life Ins. Co., 174 N.Y. 76, 81.) The Appellate Division affirmed by a divided court but made no findings.
The plaintiff unquestionably produced, if not undisputed evidence, at least evidence upon which the facts may be found in its favor. Indeed, the respondents make no stronger point in their brief than that "The question of the completion of this work under the excavation contract is a disputed question offact which, having been determined by the court below adversely to the plaintiff, is not reviewable in the Court of Appeals." There has been no determination of the disputed question of fact. The dismissal of the complaint was not on the merits and was improper.
The judgment should be reversed and a new trial granted, with costs to abide the event.
HISCOCK, Ch. J., CHASE, HOGAN, CARDOZO, McLAUGHLIN and ANDREWS, JJ., concur.
Judgment reversed, etc.